DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener, as set forth at least in in claim 13, line 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 7 is objected to because at line 7, “and having a deflectable portion” should be deleted.
Claim 11 is objected to because at line 2, “within” should read –from-- as best understood by the Examiner.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 4, 5, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,038,362 (Kawanabe).
Regarding claim 1, Kawanabe discloses a steering assembly (P; see Figures 1-9) comprising:
a pinion shaft (1);
a yoke (2) defining a space for axially receiving the pinion shaft and defining an access path for receiving a fastener (6) that couples the pinion shaft to the yoke; and
an error-proofing device (7) fixed to the yoke, the error-proofing device comprising a ring portion (75) and a deflectable portion (72 and 73 in Figure 5; 721 and 731 in Figure 9), the ring portion located within a recess (11, or the recess formed between fixing member 16 and first tab 12 in Figure 2) of the yoke, the deflectable portion blocking the access path in an initial position and deflectable relative to the ring portion upon contact with the pinion shaft to be clear of the access path in a final assembly position to ensure that the pinion shaft is assembled to the yoke at a predetermined axial position (see Figures 6A-6C, and column 4, lines 36-43 and column 6, lines 7-16).
Regarding claim 4, Kawanabe discloses the ring portion (75) is located within a ring plane that is perpendicular to a plane that the deflectable portion (731) is within (see Figure 9 and column 7, lines 16-37).
Regarding claim 5, Kawanabe discloses the error-proofing device (7) is formed at least partially from spring steel (see column 5, lines 19-21).
Regarding claim 7, Kawanabe discloses a machine (P; see Figures 1-9) comprising:
a yoke (2);
a shaft (1) that is coupled to the yoke at a predetermined axial location, the yoke defining an access path for receiving a fastener (6) that couples the shaft to the yoke; and
an error-proofing device (7) fixed to the yoke, the error-proofing device comprising a ring portion (75) and a deflectable portion (72 and 73 in Figure 5; 721 and 731 in Figure 9), the ring portion located within a recess (11, or the recess formed between fixing member 16 and first tab 12 in Figure 2) of the yoke, the deflectable portion blocking the access path in an initial position and deflectable relative to the ring portion upon contact with the shaft to be clear of the access path in a final assembly position to ensure that the shaft is assembled to the yoke at the predetermined axial location (see Figures 6A-6C, and column 4, lines 36-43 and column 6, lines 7-16).
Regarding claim 10, Kawanabe discloses the ring portion (75) is located within a ring plane that is perpendicular to a plane that the deflectable portion (731) is within (see Figure 9 and column 7, lines 16-37).
Regarding claim 11, Kawanabe discloses the error-proofing device (7) is formed at least partially from spring steel (see column 5, lines 19-21).
Regarding claim 13, Kawanabe discloses a method of assembling a steering assembly (P; see Figures 1-9) comprising:
positioning a deflection portion (72 and 73 in Figure 5; 721 and 731 in Figure 9) of an error-proofing device (7) in an access path defined by a yoke (2); 
inserting a pinion shaft (1) into the yoke;
contacting the deflection portion of the error-proofing device in the access path;
deflecting the portion of the error-proofing device relative to a ring portion (75) of the error-proofing device to be out of the access path (see Figures 6A-6C, and column 4, lines 36-43 and column 6, lines 7-16); and 
inserting a fastener (6) through the access path to fix the axial position of the pinion shaft relative to the yoke (see Figures 1 and 2).
Regarding claim 14, Kawanabe discloses securing the error-proofing device (7) to the yoke (2; see Figures 1 and 2).
Regarding claim 15, Kawanabe discloses the error-proofing device (7) is secured to the yoke (2) by disposing the ring portion (75) of the error-proofing device within a recess formed between fixing member 16 and first tab 12 in Figure 2) of the yoke.


Claims 1, 4, 7, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0140759 (Bodtker).
Regarding claim 1, Bodtker discloses a steering assembly (300; see Figures 5-10) comprising:
a pinion shaft (330);
a yoke (320) defining a space for axially receiving the pinion shaft and defining an access path for receiving a fastener (see paragraph [0026], lines 7-8, and paragraph [0049]) that couples the pinion shaft to the yoke; and
an error-proofing device (340) fixed to the yoke, the error-proofing device comprising a ring portion (extending from 340 to 344 in Figure 8) and a deflectable portion (346), the ring portion located in a recess (formed by bore 322, cross hole 324, or the slit formed in mounting portion 326) in the yoke blocking the access path in an initial position (see Figure 5) and deflectable relative to the ring portion upon contact with the pinion shaft to be clear of the access path in a final assembly position (see Figure 9) to ensure that the pinion shaft is assembled to the yoke at a predetermined axial position (see paragraph [0045], and Figures 5 and 8-10).
Regarding claim 4, Bodtker discloses the ring portion (extending from 340 to 344 in Figure 8) is located within a ring plane that is perpendicular to a plane that the deflectable portion (346) is within (see NOTE below).
NOTE: The language regarding the positioning of the portions “within” planes in claim 8 is so broad and/or ambiguous that the planes can be arbitrarily selected so as to be perpendicular to one another (see annotated Figure 1 below for an example).

    PNG
    media_image1.png
    667
    645
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 8 of Bodtker
Regarding claim 7, Bodtker discloses a machine (300; see Figures 5-10) comprising:
a yoke (320);
a shaft (330) that is coupled to the yoke at a predetermined axial location, the yoke defining an access path for receiving a fastener (see paragraph [0026], lines 7-8, and paragraph [0049])  that couples the shaft to the yoke; and
an error-proofing device (340) fixed to the yoke, the error-proofing device comprising a ring portion (extending from 340 to 344 in Figure 8) and a deflectable portion (346), the ring portion located in a recess (formed by bore 322, cross hole 324, or the slit formed in mounting portion 326) in the yoke blocking the access path in an initial position (see Figure 5) and deflectable relative to the ring portion upon contact with the shaft to be clear of the access path in a final assembly position to ensure that the shaft is assembled to the yoke at the predetermined axial location (see paragraph [0045], and Figures 5 and 8-10).
Regarding claim 10, Bodtker discloses the ring portion (extending from 340 to 344 in Figure 8) is located within a ring plane that is perpendicular to a plane that the deflectable portion (346) is within (see NOTE above in the rejection of claim 4).
Regarding claim 13, Bodtker discloses a method of assembling a steering assembly (300; see Figures 5-10) comprising:
positioning a deflecting portion (346) of an error-proofing device (340) in an access path defined by a yoke (320); 
inserting a pinion shaft (330) into the yoke;
contacting the deflecting portion of the error-proofing device in the access path;
deflecting the portion of the error-proofing device relative to a ring portion (extending from 340 to 344 in Figure 8) of the error-proofing device to be out of the access path (see paragraph [0045], and Figures 5 and 8-10); and 
inserting a fastener through the access path to fix the axial position of the pinion shaft relative to the yoke (see paragraph [0026], lines 7-8, and paragraph [0049]).
Regarding claim 14, Bodtker discloses securing the error-proofing device (340) to the yoke (320).
Regarding claim 15, Bodtker discloses the error-proofing device (340) is secured to the yoke (320) by disposing the ring portion (extending from 340 to 344 in Figure 8) of the error-proofing device within a recess (formed by bore 322, cross hole 324, or the slit formed in mounting portion 326) of the yoke (see Figure 8).


Claim Rejections - 35 USC § 103
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bodtker in view of US 7,488,134 (Kinme).
Bodtker discloses the steering assembly of claim 1 and the steering assembly of claim 7, but does not expressly disclose the error-proofing device (340) is formed at least partially from spring steel.
Kinme teaches an error-proofing device (5) being formed at least partially from spring steel to aid in properly regulating the movement of a shaft (1) in relation to a yoke (3; see column 4, lines 34-46). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the error-proofing device of Bodtker such that it is formed at least partially from spring steel, as taught in Kinme, in order to aid in properly regulating the movement of the shaft in relation to the yoke.

Response to Arguments
Applicant’s amendment to claim 5 has overcome the claim objection previously set forth in the non-final rejection mailed May 4, 2022. However, the objection to claim 11 has not been addressed. See objection above.
Applicant’s cancellation of claims 6 and 12 have overcome the drawing objection previously set forth in the non-final rejection. However, the objection to claim 13 has not been addressed. See objection above.
Applicant's arguments filed August 1, 2022 with respect to the 35 U.S.C. 102 rejections over Kawanabe and Bodtker have been fully considered but they are not persuasive.
As to Kawanabe, Applicant asserts, on page 5, the reference fails to disclose the limitations of independent claims 1, 7, and 13, because the entire device rotates. The Examiner respectfully disagrees and notes the ring portion (75) of Kawanabe is fastened to the yoke (2) by a fastener (6), which allows the deflectable portion (72 and 73 in Figure 5; 721 and 731 in Figure 9) to deflect relative to the ring portion as shown in Figures 6A-6C.
As to Bodtker, Applicant asserts, on page 6, the reference fails to disclose the limitations of independent claims 1, 7, and 13, because a coil spring is disclosed. The Examiner notes it appears Applicant reviewed the incorrect embodiment (Figures 1-4) of Bodtker and not the embodiment of Figures 5-10 which was relied upon in the non-final rejection. See above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 8, 2022